     Case 2:20-cv-00031-RFB-NJK Document 4 Filed 03/08/21 Page 1 of 2



1

2                                  UNITED STATES DISTRICT COURT

3                                         DISTRICT OF NEVADA

4
      HADARI STALLWORTH,                                       Case No. 2:20-cv-00031-RFB-NJK
5
                                         Plaintiff,                          ORDER
6             v.

7     CLARK COUNTY
      DETENTION CENTER, et al.,
8
                                       Defendants.
9
10   I.     DISCUSSION

11          According to the Nevada Department of Corrections (“NDOC”) inmate database, Plaintiff

12   is no longer incarcerated. However, Plaintiff has not filed an updated address with this Court.

13   Pursuant to Local Rule IA 3-1, a “pro se party must immediately file with the court written

14   notification of any change of mailing address, email address, telephone number, or facsimile

15   number. The notification must include proof of service on each opposing party or the party’s

16   attorney. Failure to comply with this rule may result in the dismissal of the action, entry of default

17   judgment, or other sanctions as deemed appropriate by the court.”

18          The Court grants Plaintiff until April 7, 2021, to file his updated address with this Court.

19   If Plaintiff does not update the Court with his current address by that date, this case will be subject

20   to dismissal without prejudice.

21          Additionally, the Court denies the application to proceed in forma pauperis for prisoners,

22   Docket No. 1, as moot because Plaintiff is no longer incarcerated. The Court orders Plaintiff to

23   either file an application to proceed in forma pauperis by a non-prisoner or pay the full filing fee

24   of $400, no later than April 7, 2021.

25   II.    CONCLUSION

26          For the foregoing reasons, IT IS ORDERED that Plaintiff must file his updated address

27   with the Court no later than April 7, 2021.

28
                                                       1
     Case 2:20-cv-00031-RFB-NJK Document 4 Filed 03/08/21 Page 2 of 2



1           IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis

2    for prisoners, Docket No. 1, is DENIED as moot.

3           IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the

4    approved form application to proceed in forma pauperis by a non-prisoner, as well as the document

5    entitled information and instructions for filing an in forma pauperis application.

6           IT IS FURTHER ORDERED that, no later than April 7, 2021, Plaintiff will either: (1)

7    file a fully complete application to proceed in forma pauperis for non-prisoners; or (2) pay the full

8    filing fee of $400.

9           IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order, this
10   case will be subject to dismissal without prejudice.

11          DATED: March 8, 2021.

12

13                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      2
